Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO AMENDMENT
This Notice of Allowance is responsive to the communication filed under 37 C.F.R. § 1.111 on October 22, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 10, and 19 are now amended.
Claims 1, 2, 4–9, 11–18, and 20–24 are now canceled.
New claims 25–41 are now added.
Claims 3, 10, 19, and 25–41 are pending in the application. 
Claims 3, 10, 19, and 25–41 are allowed.
On page 9 of the Response, the Applicant provides the following remark:
To the extent that any estoppel-driven disclaimers or disavowals of subject matter are considered to have occurred in any prior paper in this or any related application, they are hereby rescinded, and the examiner is invited to reconsider the instant claims in light of the references of record.
The Examiner’s response is as follows. 
First, the Examiner wishes to make clear to those reviewing this file wrapper that the foregoing statement does not tell the Examiner which estoppel-driven disclaimers or disavowals of subject matter may have occurred in any prior paper in this application, preventing the Examiner from knowing specifically what the Applicant would like the Examiner to revisited.
Second, the Examiner nevertheless accepts the Applicant’s invitation to reconsider the instant claims in light of the references of record. Accordingly, in 
REJOINDER OF CLAIMS
Claims 3, 10, 19, and 25–41 are allowable. The restriction requirement between inventions A, B, and AB, as set forth in the Office action mailed on August 28, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 28, 2020 is withdrawn. Claims directed to subcombination A and subcombination B, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, are canceled by applicant in the reply filed on October 22, 2021. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 C.F.R. § 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is a novel and nonobvious improvement to a technique for annotating a transcript of a person’s speech with indications of his or her emotions, which the claimed invention determines based on the volume level (e.g., as measured in decibels) of the speaker’s voice.
As those reviewing the file wrapper of the present application will appreciate, the foregoing concept was known to those of ordinary skill in the art prior to the effective filing date of the present invention. For example, U.S. Patent Application Publication Nos. 2019/0373336 A1 (“Kim”), 2017/0364484 A1 (“Hayes”), 2011/0055674 A1 (“Sakai”), and 2020/0312351 A1 (“Takahashi”) (among others) each describe systems and methods for annotating particular words in a transcript of a person’s speech with indications of the speaker’s emotions based on the volume level of the speaker’s voice, including when measured in decibels. A detailed discussion of the prior art’s disclosure of each of those features is available in the previous Office Actions dated November 5, 2020 and April 28, 2021, respectively, and therefore will not be repeated here.
Accordingly, in order to comply with the novelty and nonobviousness requirements of the Patent Act, the Applicant narrowed the scope of claim 3 (and therefore all of its dependent claims) to require, among other things, an element associated with at least one of the indications of emotion in the transcript, which, when selected, presents a “second GUI comprising a selector that is selectable to change a portion of the transcript from association of a first emotion with the first indication to association of a second emotion with the first indication, the first 
The foregoing limitation draws upon two previously-known concepts, albeit in a manner that is novel and nonobvious. The first concept is the general idea of having a computer seek feedback from a user either confirming or correcting the computer’s best guess at the emotion of a person’s speech, optionally for training the emotion detection algorithm, as set forth in the dependent claims. See, e.g., U.S. Patent No. 10,293,260 B1 col. 40 ll. 54–61 (“the system 1410 may visually indicate a participant's spoken words and/or emotions as recognized by the system 1410 and ask the participant if its interpretations of the participant's audio inputs are correct”); U.S. Patent Application Publication No. 2016/0322065 ¶ 75 (“it may be desirable to receive feedback from the subject regarding the correctness of the three emotions of anger, sadness, and happiness in order to more accurately compute an emotion factor”); and U.S. Patent Application Publication No. 2019/0221208 A1 ¶¶ 44–45.
The second concept is the idea of presenting a second GUI within a first GUI comprising a transcript, “the second GUI comprising a selector that is selectable to change a portion of the transcript.” This is a common technique used by word processing software to change an attribute associated with a specific selection or word of text within a manuscript of text, or to change the underlying text in the selection itself. See, e.g., U.S. Patent Application Publication No. 2013/0019173 FIG. 7; U.S. Patent Application Publication No. 2004/0140956 A1 FIGS. 2D–2E; and U.S. Patent Application Publication No. 2011/0202876 A1 FIG. 3C.
However, while both concepts were familiar prior to the effective filing date, the Examiner cannot conceive of a legitimate reason, i.e., free from hindsight bias, that a person of ordinary skill in the art would have had for combining the prior arts’ disclosure of these two concepts—let alone further combining that combination with one or more of Hayes, Kim, or Sakai for their disclosures of the first few steps of the claimed invention (i.e., the “analyzing,” “enhancing,” and “presenting” steps).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176


/Justin R. Blaufeld/Primary Examiner, Art Unit 2176